MEMORANDUM **
Respondent’s motion for summary denial of these petitions for review is granted. See Ferrofino-Castro v. Ashcroft, 111 Fed. Appx. 952 (9th Cir.2004) (unpublished disposition); compare, Nunes v. Ashcroft, 375 F.3d 805, 809-10 (9th Cir.2003) (holding that petitioners cannot attack the same Board of Immigration Appeals’s order through a habeas petition where that order was previously upheld in a petition for review).
All other pending motions are denied as moot.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.